Title: To George Washington from Brigadier General William Maxwell, 12 January 1779
From: Maxwell, William
To: Washington, George


  
    Sir
    Elizth Town [N.J.] 12th Jany 1779
  
Your Excellencys Favour of the 8th Inst. came safe to hand last night, accompany’d with the News papers. I like the scheme of Sending in the Flags once every month with the Inhabitants, provided that if the Enemy will not receive them on that day, or the next day, or two, as the Boats and weather m[a]y sute, in such case I might inform them, or order that they quit the town, and return to their Homes.
  
  
  
  This Town has realy been distressed with them this fall, by their long stay here before they would be permited to pass to New York; <one> of them after staying here above six week<s was> obliged to return home without obtaning leave to pass over. There is another great inconveniency that attends their halting here so long. Viz. Above three parts in four at least that makes application to go within the Enemys Lines are disafected; and as Birds of a feather will roost together, their staying here so long makes them acquainted with all their own sort, and by the time they get into New York, they are nearly as well acquaint<ed> with our circumstances as we are our selves: or at least they emajin they are.
By sending them home when once refused they would not get so well acquainted with our affairs, and as they generally refuse those of the whigish principals when they are at full leasure to consider the matter, or that they have no interest in the other sid[e] to solisset for them. I think in the manner I propose they would be obliged to take in all, for fear they might disapoint some of their friends.
There is some of the Cork Fleet arived, some says 7 or 8 Vessels. They talk of paying us a visit in the Jersey and burning all before them, but I believe it is a Tory party; which they please them selves with in a heavy hour. You have inclosed the latest York paper and a Letter for Coll Henry that it might go shure and safe From a friend of his and am Your Excellencys Most Obedt Humble Servant

  Wm Maxwell

